DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March, 2021 has been entered.
 
Election/Restrictions
Applicants elected group I (compositions) without traverse in the reply filed on 7 June, 2018.

Claims Status
Claims 1-3, 10, 11, 15, 17, 18, 20, 24, 32, 33, 35, 39, and 40-43 are pending.
Claims 1 and 40 have been amended.
Claims 32, 33, and 35 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1-3, 6, 10, 11, 15, 17, 18, 20-24, and 39-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7-9 of copending US patent 10,583,177 in view of Kidron et al (US 20110142800) is hereby withdrawn due to the filing of a proper terminal disclaimer.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, 11, 15, 17, 18, 20, 24, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over the everyday health web page for teriparatide (https://web.archive.org/web/20100424061924/https://www.everydayhealth.com/drugs/teriparatide, available online 2010) in view of Kidron et al (US 20110142800, cited by applicants).

The everyday health webpage for teriparatide teaches this is a parathyroid hormone used to increase bone density and bone strength (1st page, 1st paragraph), and has other, unspecified uses (1st page, 3d paragraph).
The difference between this reference and the instant claims is that this reference does not specify the formulation and pharmacokinetics.
Kidron et al discuss compositions for the oral administration of proteins (title), including parathyroid hormone (paragraph 33).  Using oral dosing, the low patient compliance with injected dosage forms can be avoided (paragraph 2).  This is accomplished using a protease inhibitor and an absorption enhancer (paragraph 13).  The protease inhibitor can be soybean trypsin inhibitor (paragraph 50), applicant’s elected species of protease inhibitor.  The protease inhibitor can be around to mg/dosage unit (paragraph 56).  The absorption enhancer can be SNAC (paragraph 65).  The absorption enhancer can be almost all of the composition (99.4% w/w) (paragraph 68), or 70 mg or more per dosage unit (paragraph 70).  Various dosage forms, including tablets, are discussed (paragraph 120).  Magnesium stearate, applicant’s elected lubricant, is mentioned as useful for that purpose (paragraph 114).  The composition can be formulated to achieve a particular release profile, as known by one skilled in the art (paragraph 115).  Examples are given with 2.5 mg aprotinin (protease inhibitor) and 6 mg insulin (paragraph 123).
	Therefore, it would be obvious to formulate the teriparatide of the everyday health web page using the formulations of Kidron et al, to increase the compliance rate compared to injected dosage forms by using an oral dosage form.  As Kidron et al teaches these compositions for parathyroid hormone, a genus that includes the teriparatide of the everyday health web page, an artisan in this field would attempt this formulation with a reasonable expectation of success.
	Kidron et al teaches formulating polypeptides, including parathyroid hormone, with SNAC, using a tablet dosage form.  While the reference does not specify the pharmacokinetics, it states that they can be modified to a desired release profile by one of skill in the art, meaning that any release profile will be equivalent.  Alternatively, the compositions described by Kidron et al are identical with those describe by applicants, so will necessarily have similar pharmacokinetics.  Kidron et al amounts of protease inhibitor, therapeutic, and absorption inhibitor within the range claimed by applicants; thus, the combination of references renders obvious claims 1-3, 20, 15, 17, 22, 24, and 39.
Kidron et al teaches the use of soybean trypsin inhibitor, rendering obvious claims 40-43.
	Kidron et al teaches magnesium stearate as a lubricant, rendering obvious claims 10 and 11.
	While Kidron et al teach ranges that overlap with some of the claimed formulations, it doesn’t specify the same concentration and dosages as claimed by applicants.  However, absent secondary considerations, this is not considered a patentable distinction (MPEP 2144.05(II)(A) and MPEP 2144.05(II)).  Thus, the combination of references renders obvious claims 15, 17, 24, and 39.
	While Kidron et al teaches that the described formulations will “greatly increase” the bioavailability of the polypeptides (paragraph 84), it doesn’t give the bioavailability.  However, they are very similar to those of applicants, and would be expected by a person of ordinary skill in the art to have similar bioavailability.  Thus, the combination of references renders obvious claim 18.
	The everyday health web page discusses teriparatide, rendering obvious claim 23. 
response to applicant’s arguments:
	Applicants argue that the rejection requires that Kidron et al teach the ratios used by applicants and does not, argues that the responses to the various allegations of unexpected results are not valid, and argue yet another claim of unexpected results, of improved dissolution.
Applicant's arguments filed 4 March, 2021 have been fully considered but they are not persuasive.

The courts have ruled that differences in concentration are not a patentable distinction, because that is a variable that will be routinely optimized, as noted in the rejection.  This will generate a range of concentrations (or ratios), some of which will read on the claims.  An identical formulation must have identical properties; hence, absent secondary considerations, the properties of the formulation, by themselves, are not sufficient to render the claims allowable.  In other words, applicants are equating two separate things – the optimization of the invention of Kidron et al and the properties of the optimized formulation.
With regards to the arguments with respect to the previous allegations of unexpected results, even if applicant’s arguments are persuasive, they have not rebutted all the reasons why the alleged unexpected results were not persuasive, so are not sufficient to overcome the rejection.
Finally, applicants argue alleged unexpected results of improved dissolution rate, based on experiments described in a declaration by Dr. Gregory Burshtein, applicant.  This describes three formulations, formulation-1, formulation-2, and formulation-3.  It is clear that formulation-3 is not comparable; this used an 8 mm punch size to make the pill (compared to the 10 mm punch size used for the other formulations), but used the same amount of compression force.  Compressing the pill with about half again as much pressure would reasonably lead to a formulation less likely to dissolve (all other things being equal), making it impossible to compare to the other two formulations.  Formulation-2 appears to dissolve more slowly than formulation-1, but it’s not clear that these two curves are statistically different.  In any event, it is not clear if the governing ratio is SNAC:SBTI, or if the amount of magnesium stearate has an effect, or the amount of teriparatide, or any of a number of other variables.  There are a large number of other formulations that will meet the claim limitations; it is not clear that the alleged effect applies for all of them, esp as such parameters as compression force, which would reasonably be expected to have an effect, are not claim limitations.  Dr. Burshtein has not provided enough data to extrapolate to other formulations with the same ingredients, much less to other formulations with such items as disintegrants or other destabilizing (or stabilizing) additives, which are allowed by the claims.  In other words, the results are not commensurate in scope with the claims (MPEP 716.02(d)).  Even if the results were commensurate in scope and statistically significant, it is not clear why this would overcome the rejection of record.  It is applicant’s burden to establish that the results are unexpected (MPEP 716.02(b)).  However, at best, all that applicants have shown is that there is a difference in cohesiveness between SNAC and SBTI.  However, there is no explanation as to why this would be considered unexpected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1-3, 6, 10, 11, 15, 17, 18, 20-24, and 39-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 28-32, and 37 of copending Application No. 15/549418 (US 20180036234, cited by applicants) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Competing claim 21 is a method using a formulation of a parathyroid hormone and SNAC orally administered.  While this doesn’t specify the same pharmacokinetics as the instant claims, they are the same formulation, so will necessarily have the same properties.  Competing claim 22 specifies teriparatide.  Competing claims 28-31 are almost identical with instant claims 6-9, and cover similar subject matter.  Competing claim 32 gives a dose range entirely encompassed by the dosage of instant claim 24.  While the competing claims do not specify the ratio of the ingredients, this is not considered a patentable distinction absent secondary considerations (MPEP 2144.05(II)(A)). Competing claim 37 specifies a tablet.
response to applicant’s arguments
	Applicants request that this rejection be deferred until a determination of allowable subject matter is made.  However, until the rejection is overcome, it will remain valid.

second rejection
Claims 1-3, 6, 10, 11, 15, 17, 18, 20-24, and 39-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 and 27-31 of copending Application No. 15/549425 (US 20180028622, cited by applicants) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate or render obvious the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the competing claims are similar to the first double patenting rejection, as is the logic behind the rejection.
response to applicant’s arguments
Applicants request that this rejection be deferred until a determination of allowable subject matter is made.  However, until the rejection is overcome, it will remain valid.

third rejection
Claims 1-3, 6, 10, 11, 15, 17, 18, 20-24, and 39-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 and 23 of copending Application No. 15/549442 (US 20180050096, previously cited) in view of Kidron et al (US 20110142800, previously cited).   The teachings of the competing claims are similar to the previous rejections under this basis, save that the competing claims do not discuss a tablet formulation.
Kidron et al discuss compositions for the oral administration of proteins (title), including parathyroid hormone (paragraph 33).  Using oral dosing, the low patient compliance with injected dosage forms can be avoided (paragraph 2).  This is accomplished using a protease inhibitor and an absorption enhancer (paragraph 13).  The absorption enhancer can be SNAC (paragraph 65).  The absorption enhancer can be 40-60% (w/w) of the composition (paragraph 68), or 50 mg or more per dosage unit (paragraph 70).  Various dosage forms, including tablets, are discussed (paragraph 120).  
Therefore, it would be obvious to use a tablet formulation, as Kidron et al teach that this can be used for similar formulations.  As Kidron et al discuss much the same formulations, an artisan in this field would attempt this variation with a reasonable expectation of success.  Note that this is a simple substitution of one known element (the unnamed dosage form of the competing claims) for another (the dosage forms of Kidron et al) yielding expected results (a usable dosage form).
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments:
Applicants request that this rejection be deferred until a determination of allowable subject matter is made.  However, until the rejection is overcome, it will remain valid.

fourth rejection
Claims 1-3, 6, 10, 11, 15, 17, 18, 20-24, and 39-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 6-9  of U.S. Patent No. 10,010,503 (previously cited) in view of Kidron et al (US 20110142800, previously cited).   Please note that this rejection is necessitated by amendment.
The teachings of the competing claims are similar to the previous rejections under this basis, save that the competing claims do not discuss a tablet formulation.
Kidron et al discuss compositions for the oral administration of proteins (title), including parathyroid hormone (paragraph 33).  Using oral dosing, the low patient compliance with injected dosage forms can be avoided (paragraph 2).  This is accomplished using a protease inhibitor and an absorption enhancer (paragraph 13).  The absorption enhancer can be SNAC (paragraph 65).  The absorption enhancer can be 40-60% (w/w) of the composition (paragraph 68), or 50 mg or more per dosage unit (paragraph 70).  Various dosage forms, including tablets, are discussed (paragraph 120).  
Therefore, it would be obvious to use a tablet formulation, as Kidron et al teach that this can be used for similar formulations.  As Kidron et al discuss much the same formulations, an artisan in this field would attempt this variation with a reasonable expectation of success.  Note that this is a simple substitution of one known element (the unnamed dosage form of the competing claims) for another (the dosage forms of Kidron et al) yielding expected results (a usable dosage form).
response to applicant’s arguments:
	Applicants repeat the same arguments that were presented with respect to the rejection under 35 USC 103, above, which were answered there.  Applicants also argue that the scope of the reference is more limited, due to the lack of the specification in a double patenting rejection.
Applicant's arguments filed 4 March, 2021 have been fully considered but they are not persuasive.

	The arguments that are duplicative with those with respect to the rejection under 35 USC 103 were answered with that rejection.  It is not clear how the fact that the specification of the competing application cannot be used in an obvious type double patenting rejection renders the rejection invalid; applicants have not pointed to a portion of the rejection that refers to the competing specification.

fifth rejection
Claims 1-3, 6, 10, 11, 15, 17, 18, 20-24, and 39-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,186,412 (previously cited) in view of Kidron et al (US 20110142800, previously cited).   Please note that this rejection is necessitated by amendment.
The teachings of the competing claims are similar to the previous rejections under this basis, save that the competing claims do not discuss a tablet formulation.
Kidron et al discuss compositions for the oral administration of proteins (title), including parathyroid hormone (paragraph 33).  Using oral dosing, the low patient compliance with injected dosage forms can be avoided (paragraph 2).  This is accomplished using a protease inhibitor and an absorption enhancer (paragraph 13).  
The absorption enhancer can be SNAC (paragraph 65).  The absorption enhancer can be 40-60% (w/w) of the composition (paragraph 68), or 50 mg or more per dosage unit (paragraph 70).  Various dosage forms, including tablets, are discussed (paragraph 120).  
Therefore, it would be obvious to use a tablet formulation, as Kidron et al teach that this can be used for similar formulations.  As Kidron et al discuss much the same formulations, an artisan in this field would attempt this variation with a reasonable expectation of success.  Note that this is a simple substitution of one known element (the unnamed dosage form of the competing claims) for another (the dosage forms of Kidron et al) yielding expected results (a usable dosage form).
response to applicant’s arguments:
Applicants repeat the same arguments that were presented with respect to the rejection under 35 USC 103, above, which were answered there.  Applicants also argue that the scope of the reference is more limited, due to the lack of the specification in a double patenting rejection.
Applicant's arguments filed 4 March, 2021 have been fully considered but they are not persuasive.

	The arguments that are duplicative with those with respect to the rejection under 35 USC 103 were answered with that rejection.  It is not clear how the fact that the specification of the competing application cannot be used in an obvious type double patenting rejection renders the rejection invalid; applicants have not pointed to a portion of the rejection that refers to the competing specification.

sixth rejection
Claims 1-3, 6, 10, 11, 15, 17, 18, 20-24, and 39-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 10 of copending Application No. 16/724,400.  This is a provisional nonstatutory double patenting rejection.
	The teachings of the competing claims and the logic of the rejection are similar to that of the first ODP rejection, and will not be repeated here.
response to applicant’s arguments:
Applicants request that this rejection be deferred until a determination of allowable subject matter is made.  However, until the rejection is overcome, it will remain valid.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658